Citation Nr: 0304181	
Decision Date: 03/10/03    Archive Date: 03/18/03

DOCKET NO.  01-09 742A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Reno, 
Nevada


THE ISSUE

Entitlement to recognition of the veteran's son, N.M.V., as a 
"child" on the basis of permanent incapacity for self support 
prior to attaining the age eighteen years.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

D. Schechter, Counsel


INTRODUCTION

The veteran served on active military duty from October 1969 
to May 1971.  N.M.V. is the veteran's son.

The appeal comes before the Board of Veterans' Appeals 
(Board) from November 2000 rating decision of the Department 
of Veterans Affairs (VA) Regional Office (RO) in Reno, 
Nevada, denying the veteran's son, N.M.V., recognition as a 
"child" on the basis of permanent incapacity for self 
support prior to attaining the age of eighteen years. 


REMAND

The Board notes that there has been a change in the law 
during the pendency of the veteran's claim.  The Veterans 
Claims Assistance Act of 2000, Pub. L. No. 106-475, 114 Stat. 
2096 (2000) (VCAA), significantly added to the statutory law 
concerning VA's duties when processing claims for VA 
benefits.  This law redefines the obligations of VA with 
respect to the duty to assist and includes an enhanced duty 
to notify a claimant as to the information and evidence 
necessary to substantiate a claim for VA benefits. 

In this respect, the Board first notes that in March 2002 the 
representative requested a hearing before a hearing officer 
at the RO.  Remand is required for that hearing.  Further, in 
May 2002 the veteran contacted the Muskogee, Oklahoma 
Regional Office to request a Board hearing.  M.J.V., another 
son of the veteran had an appeal pending with Muskogee 
regarding an unrelated issue.  It is unclear, however, 
whether the veteran's request to that RO for a Board hearing 
pertained to his own appeal.  Accordingly, the RO must seek 
clarification from the veteran on this matter. 

With certain exceptions, children of a veteran do not qualify 
as legally valid claimants for VA benefits after they have 
attained the age of 18.  38 U.S.C.A. § 101(4)(A) (West 1991).  
One exception, however, pertains to an unmarried, legitimate 
child of a veteran "who, before attaining the age of 
eighteen years, became permanently incapable of self-
support" by reason of mental or physical defect.  38 
U.S.C.A. §§ 101(4)(A)(ii); 38 C.F.R. § 3.356(a) (2002).  This 
requires an initial determination as to the claimant's 
condition at the delimiting age.  If the claimant is shown to 
have been capable of self-support at 18, VA need go no 
further.  Dobson v. Brown, 4 Vet. App. 443, 445 (1993).  If a 
finding is made that the child was permanently incapable of 
self support as of his eighteenth birthday, then evidence of 
the child's subsequent condition becomes relevant for the 
second step of the analysis, i.e., VA's burden of showing 
that there is improvement sufficient to render the child 
capable of self-support.  Id.

In this case, however, under the VCAA, additional development 
must be undertaken in order to comply with that Act.  Despite 
the need for this development, however, the veteran should 
understand that the current record does not provide 
sufficient evidence of N.M.V. being permanently incapable of 
self support by the age of 18.  Hence, while VA will seek to 
obtain all available evidence pertinent to the claim, 
ultimately it is his responsibility to assist in these 
efforts, as well as his responsibility to present evidence 
which will support a grant of the benefit sought.  

The veteran has submitted a birth certificate establishing 
that N.M.V. was born on July 10, 1974.  Thus, to establish an 
initial presumption of permanent incapacity, the record must 
establish by evidence that N.M.V. was permanently incapable 
of self-support immediately prior to his birthday on July 10, 
1992.  For this purpose, N.M.V.'s education record and Social 
Security disability records should be obtained, as well as 
any available medical or other records which may shed light 
on this issue.  

The veteran has supplied a brief note from A. B. Devillier, 
M.D., dated in August 2000, regarding his treatment of N.M.V. 
for mental illness.  Records of treatment from this physician 
should be requested, to include contact with the offices of 
the Southern Nevada Mental Health Services.

Records were also submitted from Children's Hospital of 
Philadelphia dating from 1979.  A records was also submitted 
from Nevada Division of Mental Health Services, dating from 
1999.  Complete records from both these facilities should be 
requested.  

Accordingly, this claim is REMANDED to the RO for the 
following development:

1. The RO should ask the veteran to 
appropriately identify all sources of 
treatment N.M.V. has received which would 
indicate that he was permanently incapable of 
self support by the age of 18.  The RO should 
then contact the identified sources and 
obtain copies of all medical records not 
previously obtained, following the procedures 
of 38 C.F.R. § 3.159 (2002).  The records 
requested should include treatment records of 
A. B. Devillier, M.D., Children's Hospital of 
Philadelphia, and the Nevada Division of 
Mental Health Services.  

2.  After obtaining appropriate 
authorization, the RO should obtain N.M.V.'s 
school records from elementary, middle, and 
high school, as well as records of any other 
educational, vocation training, internships 
or apprenticeships N.M.V. attempted or 
completed.  This should include complete 
records from Monroe Township Public Schools 
to include copies of all school grades, 
attendance records, disciplinary records, 
psychiatry and counseling records, and 
results of intelligence, academic, 
vocational, and psychological testing.  

3.  The RO should also obtain copies of all 
Social Security records of N.M.V., to include 
all disability determinations and all medical 
records underlying those determinations.  

4. When this development has been completed, 
the claim for entitlement to recognition of 
N.M.V. as the helpless child of the veteran, 
should be readjudicated by the RO in a manner 
consistent with the Dobson analysis.  If the 
claim is denied the veteran and any 
representative should be furnished a 
supplemental statement of the case and given 
an opportunity to respond.  The supplemental 
statement of the case should comply with the 
notice provisions of the VCAA, to include 
full compliance with the notice provisions as 
defined in Quartuccio v. Principi, 16 Vet. 
App. 183 (2002).  This action must include 
statements within the supplemental statement 
of the case detailing the veteran's rights 
under the VCAA, listing the development 
undertaken by the VA, and noting any actions 
which he must take in support of his claim.  
Any supplemental statement of the case must 
inform the veteran how his claim is deficient 
and what he must do to achieve a grant of the 
benefit sought.  

The case should then be returned to the Board 
for further appellate consideration.   


The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).


		
	DEREK R. BROWN
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 2002), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (2002).

